DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) a display region comprising a plurality of pixels (claim 1); (2) the external region that surrounds the display region (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding (1), the drawings do not a plurality of pixels in the display region. For example, in FIG. 2, the applicant shows a display region 101; however, only shows one pixel.  Regarding (2), the applicant shows (see, for example, FIG. 2) an external region 501 only on the right side of the display region 101 and not surrounding the display region 101. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3-4 of claim 1, the applicant states “forming a separating wall in an external region of a substrate”; however, the applicant shows (see, for example, FIG. 2) the separating wall 200 in an external region 501 of an organic EL panel 10, and not the substrate 100.  Appropriate clarification and/or correction are required.
In lines 8-9 of claim 1, the term “surrounds” in the limitation “‘the external region surrounds the display region” is unclear because the applicant shows (see, for example, FIG. 2)
an external region 501 that is adjacent to a display region 101 but does not surround the display
region 101.  Appropriate clarification and/or correction are required.
In line 6 of claim 1, the applicant states an organic EL layer and then in line 8, states an
organic layer. It is unclear whether the applicant is referring back to this organic EL layer in line
6 in regards to the organic layer stated in line 9 or these are actually different layers.  It appears
these are actually separate layers as disclosed in FIG. 2 wherein the applicant shows an organic
EL layer 406 and another organic layer 409; however, based on using the same general term (i.e.
organic layer) for two different organic layers in claim 1, there is a lack of antecedent basis.

In lines 11-12 of claim 1, the limitation “on a display region side of the separating wall” is unclear because it appears (see, for example, FIG. 2) that the separating wall 200 is in the external region 501, and not the display region 101.  Appropriate clarification and/or correction are required.
In lines 13-14 of claim 1, the limitation “a wall surface of the display region side of the separating wall” is unclear because it appears (see, for example, FIG. 2) the separating wall 200 is only in the external region 501, and therefore does not have a “display region side.”  Appropriate clarification and/or correction are required.
In lines 3-4 of claim 4, the applicant states “further comprising: forming a separating wall formation film”; however, in line 3 of claim 1, the applicant already states “forming a separating wall” and it is unclear whether these limitations refer to the same structure or whether they are entirely structures.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In view of the 112 rejection above, claims 1 thru 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 2014/0284591 A1 in view of Takeuchi US 2012/0175603 A1.  Ono discloses (see, for example, FIG. 6B) a method of manufacturing an organic EL display device comprising: forming a separating wall 130 in an external region (i.e. peripheral region) 
	Regarding claim 2, see, for example, FIG. 6B wherein Ono discloses forming a first inorganic film 121.
	Regarding claim 3, see, for example, FIG. 6B wherein Ono discloses a second inorganic film 152.  

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. US 2014/0284591 A1 in view of Takeuchi US 2012/0175603 A1 as applied to claims 1-3 above, and further in view of Ohuchi et al. US 2013/0328039 A1.  Ono in view of Takeuchi does not disclose the photomask.  However, Ohuchi discloses (see, for example, FIG. 3D) an EL device comprising a photomask 51.  In paragraph [0178], Ohuchi discloses the formation of separating walls 50 after photolithography.  It would have been obvious to one of ordinary skill in the art to have the photomask in order to cleanly etch walls in an EL display while using a timely and efficient process.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
November 29, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815